Case 4:19-cv-00696-ALM Document 136 Filed 08/25/20 Page 1 of 4 PageID #: 2966



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION


     LARGAN PRECISION CO., LTD.,

                       Plaintiff,                            Case No. 4:19-cv-696-ALM

                               v.                          DEMAND FOR JURY TRIAL

     ABILITY OPTO-ELECTRONICS
    TECHNOLOGY CO., LTD., ET AL.,

                  Defendants.




                JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

       Plaintiff Largan Precision Co., Ltd. (“Largan”) and Defendant Newmax Technology Co.,

Ltd. (“Newmax”) have reached a settlement to dismiss the claims and causes of action between

them in this action.

       Accordingly, pursuant to Federal Rule of Civil Procedure 41, Largan and Newmax

stipulate that all claims asserted by Largan against Newmax in the above-captioned case and all

affirmative defenses asserted by Newmax against Largan in the above-captioned case be

dismissed with prejudice. Largan and Newmax further stipulate that each party shall bear its own

costs and fees, and respectfully ask the Court to enter the accompanying proposed order

formalizing the dismissal.
Case 4:19-cv-00696-ALM Document 136 Filed 08/25/20 Page 2 of 4 PageID #: 2967



Dated: August 25, 2020             Respectfully submitted,

                                   /s/ Alan M. Fisch
                                   Alan M. Fisch
                                   Lead Attorney
                                   D.C. Bar No. 453068
                                   alan.fisch@fischllp.com
                                   R. William Sigler (pro hac vice)
                                   D.C. Bar No. 490957
                                   bill.sigler@fischllp.com
                                   Lisa N. Phillips (pro hac vice)
                                   D.C. Bar No. 485943
                                   lisa.phillips.fischllp.com
                                   Adam A. Allgood
                                   Texas Bar No. 24059403
                                   adam.allgood@fischllp.com
                                   Matthew R. Benner (pro hac vice)
                                   D.C. Bar No. 219421
                                   matthew.benner@fischllp.com
                                   FISCH SIGLER LLP
                                   5301 Wisconsin Avenue NW
                                   Fourth Floor
                                   Washington, DC 20015
                                   202.362.3500

                                   Ken K. Fung
                                   California Bar No. 283854
                                   ken.fung@fischllp.com
                                   FISCH SIGLER LLP
                                   400 Concar Drive
                                   San Mateo, CA 94402
                                   650.362.8200

                                   Attorneys for Plaintiff Largan Precision Co., Ltd.




                                      2
Case 4:19-cv-00696-ALM Document 136 Filed 08/25/20 Page 3 of 4 PageID #: 2968



                                   /s/ Christine Yang
                                   David M. Hoffman
                                   Texas Bar No. 24046084
                                   hoffman@fr.com
                                   111 Congress Avenue, Suite 810
                                   Austin, TX 78701
                                   Tel: (512) 472-5070
                                   Fax: (512) 320-8935

                                   LAW OFFICES OF S.J. CHRISTINE YANG

                                   Christine Yang (admitted pro hac vice)
                                   chrisyang@sjclawpc.com
                                   17220 Newhope Street, Suite 101
                                   Fountain Valley, CA 92708
                                   Tel: (714) 641-4022
                                   Fax: (714) 641-2082

                                   Attorneys for Defendant Newmax Technology Co.,
                                   Ltd.




                                      3
Case 4:19-cv-00696-ALM Document 136 Filed 08/25/20 Page 4 of 4 PageID #: 2969



                                CERTIFICATE OF SERVICE
       The undersigned hereby certifies that all counsel of record who are deemed to have

consented to electronic service are being served with a copy of this document via the Court’s

CM/ECF system on August 25, 2020.


                                             /s/ Alan M. Fisch
                                             Alan M. Fisch




                                                4
